DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Final Office Action filed 01/20/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-20
Withdrawn claims: 				None
Previously cancelled claims: 		21-52
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-20
Currently rejected claims:			1-20
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The rejections written in the Final Office Action filed 10/22/2021 are maintained as written therein.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1-14, 19, and 20 over Carlson as evidenced by Nisa: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that the presently claimed animal feed ingredient comprising “one or more organic acids present in an amount of 35 to 60 wt%” is non-obvious over Carlson.  Applicant stated that Carlson is silent with respect to the recited one or more organic acids in the feed ingredient as the “steepwater containing about 16-20 wt.% dry basis” falls well below the claimed amount of organic acid(s).  Applicant stated that the Examiner simply concluded that Carlson’s steepwater is fermented with lactic acid-forming bacteria for at least 8 hours to reduce the pH to less than 5, which is legally and factually improper and insufficient to sustain a prima facie case of obviousness.  Applicant stated that Examiner points to no evidence in Carlson (or otherwise) showing that fermentation of the steepwater in the presence of bacteria would yield amounts of lactic acid to sufficiently overlap the claimed organic acid content recited in claim 1.  Applicant argued that Carlson fails to teach or suggest each and every limitation of the instant claims due to it requiring significantly lower organic acid content of 16-20 wt% of lactic acid.  Applicant stated that Carlson also fails to enable a feed ingredient including “one or more organic acids present in an amount of 35 to 60 wt%” as the cited art must describe the claimed subject matter in such detail as one of ordinary skill in the art to 
However, Carlson discloses that the fermentation of steepwater converted 5 g/L of reducing sugars to 5 g/L lactic acid ([0051]), which at least suggests that an amount of reducing sugar is converted to an equal amount of lactic acid.  Since steepwater contains about 10% to about 16% reducing sugars as evidenced by Blaszczyk (US 6,946,282; column 1, lines 37-40), then fermentation of the steepwater will produce amounts of lactic acid up to about 16%.  Adding this amount to the about 16-20% of lactic acid already present in the steepwater (Carlson [0037]), the animal feed ingredient of Carlson will contain about 16% to about 36% lactic acid, which overlaps the claimed content range recited by claim 1.  Since Carlson has been shown to teach amounts within the claimed organic acid concentration, Applicant’s arguments are unpersuasive and the rejection of the claims are maintained.

Claim Rejections – 35 U.S.C. §103 of claims 1, 11, and 15-18 over Swenson: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that the Office Action fails to establish a prima facie case of obviousness as Swenson does not teach the presently claimed feed ingredient reciting “one or more organic acids present in an amount of 35 to 60 wt%”.  Applicant argued that Swenson expressly teaches amounts of organic acids well below the claimed 35-60 wt% and that the Examiner ignores Swenson’s disclosure in [0110] teaching “the amount of pH-lowering agent combined with the plant protein material may range from about 0.1 to about 15% on a dry matter basis.”  Applicant stated that Swenson fails to teach or suggest each and every element of the claim because this disclosure clearly teaches amounts of 
However, the combined amounts of pH-lowering agent and plant protein material being within the range of about 0.1 to about 15% on a dry matter basis in [0110] of Swenson is regarding the concentration within the animal feed product itself, not the concentration within a single animal feed ingredient.  Although Swenson does not teach the organic acids, protein, and phosphorus to be combined as a single animal feed ingredient, the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).  Swenson also teaches that the amount of organic acid combined with the plant protein material will vary depending on several parameters such as the agent selected, the desired pH, and the stage of manufacture at which the acid is added ([0110]).  As the specific amount of organic acid is a variable that is determined, among others, by factors such as the type of organic acid, the desired pH, and the stage of manufacture at which the acid is added, the specific amount of organic acid would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  Therefore, the inclusion of a single animal feed ingredient comprising organic acids, protein, and phosphorus, wherein the amount of any single ingredient may range from an amount approaching 0 wt% to an amount approaching 100 wt% of the single animal feed ingredient, is rendered obvious, as long as the content of organic acid allows for the combined amounts of pH-lowering agent and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791